                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:16-cr-00002-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                               ORDER
                                )
BARRY CARLTON TAYLOR,           )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s second motion

entitled “Pro Se Motion for Emergency and Extraordinary Hearing in Order

to Save Defendant’s Life” [Doc. 61] and the Government’s Motion to Dismiss

[Doc. 63].

I.        BACKGROUND

          In July 2016, the Defendant Barry Carlton Taylor was convicted of one

count of fraud by a commodities pool operator and one count of money

laundering and was sentenced to 135 months’ imprisonment. [Doc. 28]. The

Defendant is currently incarcerated at FCI Butner Low, and his projected

release date is April 20, 2026.1



1    See https://www.bop.gov/inmateloc/ (last visited Dec. 8, 2020).


         Case 1:16-cr-00002-MR-WCM Document 66 Filed 12/10/20 Page 1 of 5
      On August 31, 2020, the Defendant filed a petition pursuant to 28

U.S.C. § 2241 seeking immediate release due to the COVID-19 pandemic.

[Doc 54]. On September 8, 2020, the Court denied the Defendant’s motion

without prejudice to refiling in the district of confinement. [Doc. 56]. On

September 28, 2020, the Defendant filed a motion seeking compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 57]. The Court

denied the Defendant’s motion without prejudice to refiling after the

Defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the Defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the

Defendant’s facility, whichever is earlier. [Doc. 59].

      The Defendant filed the present motion on October 22, 2020, asserting

that he has exhausted his administrative remedies. [Doc. 61]. The Court

ordered the Government to respond, and the Government did so on

November 19, 2020, by filing a motion to dismiss. [Doc. 63]. The Defendant

has filed a response in opposition to the Government’s motion to dismiss

[Doc. 65], and the Government has advised the Court that it does not intend

to file a reply. Accordingly, this matter is ripe for disposition.




                                        2



     Case 1:16-cr-00002-MR-WCM Document 66 Filed 12/10/20 Page 2 of 5
II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden without receiving any

response before filing a motion for a sentence reduction. Further, the Court

of Appeals for the Fourth Circuit has held that a district court lacks the

authority to modify a sentence except in the narrow circumstances and

procedures set forth in § 3582. See United States v. Goodwyn, 596 F.3d

233, 235 (4th Cir. 2010).2


2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
                                             3



      Case 1:16-cr-00002-MR-WCM Document 66 Filed 12/10/20 Page 3 of 5
      Here, the Defendant seeks compassionate release based upon his

heightened susceptibility to serious illness or death should he become

infected with COVID-19. He further contends that he has exhausted his

administrative remedies with respect to his compassionate release request.

[Doc. 61]. A careful review of the documents submitted by the Defendant

reveals, however, that the reduction in sentence that the Defendant has

requested through the BOP relates to his original request in 2019 for

compassionate release due to certain medical conditions which he alleges

are terminal. [See Docs. 61-2, 65-1]. None of the documentation provided

by the Defendant establishes that he made a specific request for a reduction

in sentence due to his heightened susceptibility to serious illness or death

from a COVID-19 infection.3 Thus, the Defendant has not complied with the

requirements of the statute, and the Court cannot grant the requested relief.




JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

3 The only document submitted by the Defendant that references the COVID-19 pandemic
is a letter addressed to the warden of his BOP facility dated May 11, 2020, in which the
Defendant purports to seek a compassionate release to home confinement. [Doc. 61-2
at 8]. However, there is nothing in the record to indicate that this letter was actually
delivered to the warden through the appropriate channels. As noted in the Declaration of
Mallory Storus, a BOP attorney, the BOP has no record of the Defendant ever requesting
a compassionate release from the warden of his current facility citing the COVID-19
pandemic. [Doc. 63-1 at 4].
                                            4



      Case 1:16-cr-00002-MR-WCM Document 66 Filed 12/10/20 Page 4 of 5
Accordingly, the Defendant’s motion for a sentence reduction under 18

U.S.C. § 3582(c)(1)(A) is denied without prejudice.

      IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 63] is GRANTED, and the Defendant’s “Pro Se Motion for

Emergency and Extraordinary Hearing in Order to Save Defendant’s Life”

[Doc. 61] is DENIED.          The denial of the Defendant’s request for

compassionate release is WITHOUT PREJUDICE to refiling after the

Defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the Defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the

Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.
                     Signed: December 9, 2020




                                        5



     Case 1:16-cr-00002-MR-WCM Document 66 Filed 12/10/20 Page 5 of 5
